DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TROY MIEDEMA,
                             Appellant,

                                    v.

                      JODY BLACK MIEDEMA,
                            Appellee.

                              No. 4D17-3191

                          [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. 15-01300737.

  Seth E. Schneiderman of Seth E. Schneiderman, P.A., Hollywood, for
appellant.

   Jeanne C. Brady and Frank R. Brady of Brady & Brady, P.A., Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.